Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on February 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,742,953 B2 and US 10,924,722 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The instant invention is related to a source device, display device, and method for transferring and rendering three-dimensional image data to the display device.
Prior art was found for the claims as follows: 
Suzuki et al. (US 2007/0296859 A1) (hereinafter Suzuki)
HDMI Licensing LLC (High-Definition Multimedia Interface Specification Version 1.3a, 10 November 2006) (hereinafter HDMI Licensing)
Yu et al. (US 2007/0008575 A1) (hereinafter Yu)
Kawai (US2002/0030675 A1) 
Divelbiss et al. (US 2007/0195408 A1) 
Tajima et al. (US 5,818,419) 

Regarding claim 1, and similarly claim 17, Suzuki discloses a source device for transferring three-dimensional image data to a three-dimensional display device, comprising:
an input circuit that receives the three-dimensional image data; 
a processor circuit that:
generates a three-dimensional display signal that comprises a sequence of frames corresponding to the three-dimensional image data in a three-dimensional video transfer format;
wherein the sequence of frames comprises units that is to be displayed on the display device;
wherein the three-dimensional video transfer format comprises a video data period during which pixels of video data are transmitted and a data island period during which auxiliary data is transmitted; and
an output circuit that provides the three-dimensional display signal for use by the three-dimensional display device.
Then, HDMI Licensing teaches of a control period required between any two consecutive non-control periods, during which no data is transmitted.
Finally, Examiner asserts that Yu teaches a known technique applied to the source device of Suzuki wherein each unit corresponding to a number of frames arranged according to a multiplexing scheme for composing video information that forms each three-dimensional image that is to be displayed on the display device, and wherein the auxiliary data includes three-dimensional transfer information comprising at least information about the multiplexing scheme, including the number of frames in a 

Regarding claim 9, Suzuki discloses a display device for rendering three-dimensional images, comprising:
a three-dimensional display;
an input circuit that receives a three-dimensional display signal that comprises a sequence of frames corresponding to three-dimensional image data in a three-dimensional video transfer format;
wherein the sequence of frames comprises units that is to be displayed on the three-dimensional display;
wherein the three-dimensional video transfer format comprises a video data period during which pixels of video data are transmitted and a data island period during which auxiliary data is transmitted; and
a processor circuit that:
processes the number of frames in the next unit to create a next three-dimensional image; and
provides the next three-dimensional image to the three-dimensional display.
Then, HDMI Licensing teaches of a control period required between any two consecutive non-control periods, during which no data is transmitted.
each unit corresponding to a number of frames arranged according to a multiplexing scheme for composing video information that forms each three-dimensional image that is to be displayed on the three-dimensional display;
wherein the auxiliary data includes three-dimensional transfer information comprising at least information about the multiplexing scheme, including the number of frames in a next unit in the sequence of frames; 
a processor circuit that:
processes the three-dimensional transfer information about the multiplexing scheme to determine the number of frames in the next unit in the sequence of frames; and
processes the number of frames in the next unit to create a next three-dimensional image based on the multiplexing scheme. 

However, according to the PTAB decision mailed 12/05/2019 in the case of US 10,742,953 B2, the Panel does not agree with the Examiner that Yu meets the claim limitations of, “wherein the auxiliary data includes three-dimensional transfer information comprising at least information about the multiplexing scheme, including the number of frames in a next unit in the sequence of frames.” Accordingly, Examiner’s rejection was reversed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487